Title: From John Adams to Caroline Amelia Smith De Windt, 13 July 1820
From: Adams, John
To: De Windt, Caroline Amelia Smith



My dear Caroline—
Montezillo July 13th 1820—

Extract.
I was not able to accept the condescending invitation of the Government of the State and the various Societies in Boston to celebrate the fourth of July, though my head would have struck the Stars if I could have made so glorious a figure as my Ancient excellent friend Carrol made at Baltimore on that day. But the heat of the season with the pomps and ceremonies, could not have been supported with my feeble frame.
I should have been highly delighted to hear my friend Mr Lyman, who I am informed, pronounced an elegant and masterly Oration. Pray tell Harriet, (Miss H. Welsh) that this Same friend of ours, Mr Lyman, has sent me a rich and costly entertainment which I am constantly devouring with as keen an appetite and relish as ever I felt in my youthful or riper years days—
The life of the Earl of Chatham in three volumes; the life of Lord Russell in two volumes—Chalmer’s life of Mary Queen of Scots in two volumes. Hurde’s journey overland from Hindostan to England—Many of Scott’s Novels—and in general I think this writer has well-merited his knighthood and a much higher order of nobility; for, his writings have a tendency to inform and reform mankind, for no man can read them without disgust at the horrid crimes, miseries, violences, arising from superstition, fanaticism and hypocrisy which have prevailed So Scandalously in all the ages of which he writes. I have reserved for the last the life of Lady Russell. This I have not yet read, because I read it forty years ago—On this hangs a Tale, which you ought to know, and communicate to your children. I bought the life and letters of Lady Russell in the year 1775, in Philadelphia, and sent it to your Grandmother with an express intention and desire that she should consider it a Mirror in which to contemplate herself; for at that time I thought it extremely probable from the daring and dangerous career I was determined to run, that she would one day find herself in the situation with Lady Russell—her husband without a head.—This Lady was more beautiful than Lady Russell—had a brighter genius; more information & a more refined taste, and at least equal in the virtues of the heart; equal fortitude and firmness of character—equal resignation to the will of heaven; equal in all the virtues, and graces of the Christian life—Like Lady Russell she never by word or look discouraged me from running all hazards for the Salvation of my Countries liberties. She was willing to share with me, and that her children should share with us both, in all the dangerous consequences we had to hazard—
From your affectionate / Grandfather,
J. A—